Exhibit 10.21

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 17 C.F.R. 24b-2

MANUFACTURING AND PURCHASE AGREEMENT

This manufacturing and purchase agreement (“Agreement”), by and between Masimo
Corporation (“Masimo”), a Delaware corporation having principal offices at 40
Parker, Irvine, CA 92618, and Analog Devices, Inc., a Massachusetts corporation
having a principal address at One Technology Way, Norwood, MA 02062 (“ADI”), is
effective as of October 2, 2008 (the “Effective Date”).

“Labs” shall mean Masimo Laboratories, Inc., with offices at 30 Fairbanks, Suite
100, Irvine, CA 92618.

Masimo and ADI desire to enter into a relationship in which ADI will develop and
manufacture the following products for Masimo a […***…] SHARC digital signal
processor as specified in Schedule 1 (the “DSP Product(s)”). The parties agree
as follows:

 

1. Agreement Term: This Agreement shall become effective on the Effective Date
set forth above and shall remain in effect until September 30, 2015, unless
terminated earlier or extended as a result of delay in initial delivery of
production-level DSP Products (the “Term”).

 

2. Scope: ADI agrees to develop, manufacture and sell DSP Products to Masimo at
the prices specified in Schedule 2, subject to all volume purchase commitments
and other pricing terms set forth in Schedule 2. Upon Masimo’s written
instruction, ADI shall also sell DSP Products directly to contract manufacturers
to use for the benefit of Masimo, provided that such contract manufacturer has
entered into an agreement with Masimo under which it is subject to the payment
obligations set forth in this Agreement and is contractually precluded from
using the DSP Products for any other purpose. ADI shall furnish the DSP Products
or services in accordance with the delivery schedule set forth in Schedule 3.
Unless otherwise stated, prices include all charges for inspection, and
packaging, including, but not limited to, all federal, state and municipal
sales, use and excise taxes, and any customs duties not otherwise paid or
provided for by Masimo, and shall remain fixed until completion of the
deliveries contemplated hereunder. The price in this Agreement is a direct OEM
price when procured in the United States of America by Masimo. For sales of the
DSP Products outside of the United States of America or to a third party on
behalf of Masimo, the parties shall by mutual agreement adjust the pricing
contained in Schedule 2 by an amount equal to the differential cost associated
with delivery to the third party or international delivery location, taking into
consideration all factors such as taxes, import duties and differential
transportation costs.

 

3. Purchase Order: The purchase and sale of DSP Products between the Parties
shall be made by means of purchase orders placed by Masimo to ADI (“PO(s)”)
during the term of this Agreement in accordance with the provisions hereof. POs
and change orders may be placed by facsimile or email. ADI will confirm PO
deliveries to Masimo within five (5) working days after receipt. Masimo shall
have an acceptance period of one (1) week following each delivery to confirm
that the DSP Products delivered (i) match the part numbers and quantities
ordered, (ii) have arrived undamaged and (iii) are the correct part numbers.
Masimo’s failure to reject DSP Products during the acceptance period shall not
affect its warranty rights as set forth in this Agreement. Confirmation of
deliveries and acceptance may be by facsimile or email. All POs for products
submitted by Masimo shall state the following: (I) price in U.S. dollars, (II)
quantities ordered,

* Confidential Treatment Requested

 

Page 1 of 17



--------------------------------------------------------------------------------

 

(III) the delivery dates, (IV) destination, and (V) requested method of
shipment, in accordance with the terms and conditions hereof.

 

4. ADI’s Rights Regarding Custom Analog Products. Before accepting an offer from
any other potential supplier, Masimo shall negotiate in good faith with ADI for
a period of thirty (30) days for the development and supply of any custom analog
circuitry product that Masimo may require for use in of any commercially
available product that Masimo makes that includes linear circuitry during the
Term. If Masimo in its discretion determines that ADI has made a proposal that
is competitive in features, pricing and terms of sale in the best alternative
offer, then Masimo shall include ADI as a preferred supplier for that product.
Masimo has an agreement with Labs in which Labs has agreed during the Term of
this Agreement to also […***…] and, if Labs in its discretion determines that
[…***…]. In such event and if the product is a custom analog circuitry product,
the parties agree to negotiate in good faith a separate agreement at that time.

 

5. Masimo’s Obligations Regarding the DSP Product. Masimo has an agreement with
Labs in which Labs has agreed during the Term of this Agreement to […***…] first
commercial sale of such product, given that Labs in its discretion determines
that the DSP Product meets Labs’ requirements for features and power
consumption. […***…]

 

6. Exclusivity, Use and Use Limitation:

 

  a. Exclusivity. During the Term of this Agreement and for a period of five
(5) years thereafter (the “Exclusivity Period”), ADI shall not promote or
knowingly build, sell or distribute DSP Product, or any products manufactured in
accordance with Masimo’s specifications or using Technology Developed
(hereinafter defined) pursuant to this Agreement to any third party for use in
blood constituent monitoring applications. For the purpose of this Agreement,
the term “Technology Developed” shall mean (i) the […***…], excluding
breakthrough designs, and (ii) any logic developed in compliance with, or
derived from Masimo’s specified intellectual property, including […***…]
contained in the Specifications. In addition, ADI shall prominently (i.e.,
capitalized or boldfaced in such manner as to cause it to stand out from
adjacent text) include in the collaterals discussing these DSP Products,
including in their datasheets, the following:

“NOT FOR USE IN IN-VIVO APPLICATIONS FOR BODY FLUID CONSTITUENT MONITORING,
INCLUDING MONITORING ONE OR MORE OF THE COMPONENTS THAT FORM OR MAY BE A PART
OF, OR CONTAMINATE HUMAN BLOOD OR OTHER BODY FLUIDS, SUCH AS, BUT NOT LIMITED TO
CARBOXYHEMOGLOBIN, METHEMOGLOBIN TOTAL HEMOGLOBIN, OXYGEN SATURATION, OXYGEN
CONTENT, FRACTIONAL ARTERIAL OXYGEN SATURATION, BILIRUBIN, GLUCOSE, DRUGS,
LIPIDS, WATER, PROTEIN, AND PH.”

* Confidential Treatment Requested

 

Page 2 of 17



--------------------------------------------------------------------------------

Without limiting the foregoing and during the Exclusivity Period, ADI agrees not
to sell DSP Products to any of the following companies unless such company has
agreed in writing not to use the DSP Products for any in vivo application as set
forth in the preceding sentence:

[…***…]

 

  b. Use. Unless otherwise agreed to by the parties, Masimo agrees that it shall
use the pre-production version of the DSP Products (“Prototypes”) for testing
purposes only. ADI shall appropriately mark all pre-production chips to identify
them as Prototypes. Masimo will not sell, deliver, or make the Prototypes
available to any third party without ADI’s express written permission.

 

  c. Use Limitation. THE DSP PRODUCTS SOLD UNDER THIS AGREEMENT ARE NOT
DESIGNED, INTENDED OR APPROVED FOR USE IN CRITICAL APPLICATIONS, SUCH AS LIFE
SUPPORT, IMPLANTABLE DEVICES, TRANSPORTATION, NUCLEAR, SAFETY OR OTHER EQUIPMENT
WHERE MALFUNCTION OF THE PRODUCT CAN REASONABLY BE EXPECTED TO RESULT IN
PERSONAL INJURY, DEATH, SEVERE PROPERTY DAMAGE OR SEVERE ENVIRONMENTAL HARM. ADI
ACKNOWLEDGES THAT MASIMO INTENDS TO USE THE DSP PRODUCTS IN PRODUCTS THAT HAVE
THE PRIMARY FUNCTION OF NON-INVASIVELY MONITORING BLOOD AND/OR OTHER BODILY
FLUID CONSTITUENTS (“MASIMO MONITORING PRODUCTS”). EXCEPT FOR MASIMO MONITORING
PRODUCTS, IF MASIMO USES OR SELLS PRODUCTS FOR USE IN SUCH CRITICAL APPLICATIONS
IDENTIFIED ABOVE, MASIMO WILL DO SO AT MASIMO’S OWN RISK AND MASIMO AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS ADI FROM ANY AND ALL DAMAGES, CLAIMS, SUITS
OR EXPENSES RESULTING FROM SUCH USE.

 

7.

Delivery and Payment: Masimo will provide a minimum six-month rolling demand
forecast (“Forecast”) upon execution of this Agreement. Masimo will update the
Forecast on a monthly basis, each time for a minimum six-month period. ADI shall
use the Forecasts for planning purposes only. ADI shall maintain a safety stock
which will be approximately 1 month of usage and be a mutually agreed-upon
volume based on the actual monthly usage (“Safety Stock”). Masimo will place a
non-cancelable blanket PO for DSP Products based on the Forecast with monthly
releases against those POs providing a maximum of 16 weeks of lead-time. ADI
shall ship DSP Product orders within following maximum lead times: (i) 4 weeks
from Safety Stock and ship within 16 weeks for quantity exceeding Safety Stock
but still within the Blanket PO. For requested volumes beyond Safety Stock and
Blanket PO, ADI shall ship DSP Product order within 16 weeks after PO release
date or as mutually agreed upon. Masimo may provide ADI with written notice that
it would like to reschedule a delivery. ADI shall approve such notice request
provided (i) the originally scheduled delivery date for the requested DSP
Products is not currently scheduled for shipment within thirty (30) days of such
notice and (ii) in the case of pushing out a shipment, such reschedule date is
not beyond thirty (30) days from the originally scheduled shipment date; or in
the case of pulling in a shipment, the Safety Stock is sufficient to cover the
request. Masimo may return or store at ADI’s expense any DSP Products delivered
more than 1 week in advance of delivery date. Forecasts are for planning
purposes only and may vary by amount. ADI shall notify Masimo immediately at
such time as ADI has knowledge of any impeding material shortage, governmental
regulation, labor dispute or other event or

 

* Confidential Treatment Requested

Page 3 of 17



--------------------------------------------------------------------------------

 

impediment that could result in a delay in the delivery. ADI shall invoice
Masimo for DSP Products upon shipment or in the case of services being performed
hereunder, in accordance with the milestones outlined in Section 20 of this
Agreement. Invoice terms will be net 30 days.

 

8. Safety Stock: ADI agrees to hold available for sale four (4) weeks of DSP
Product requirements (based on a mutually agreed-upon volume based on the actual
monthly usage) in the ADI stocking facility currently located in the Philippines
(the “Stocking Facility”). This DSP Product shall be available for sale
exclusively to Masimo.

 

9. Transportation: Prices as shown on Schedule 2 are FOB San Francisco point of
entry, unless otherwise mutually agreed upon, with shipping (standard ground)
prepaid by ADI and added to the invoice. Title and risk of loss shall pass to
Masimo at the point of destination. Masimo will pay for incremental costs for
expedited shipping unless such shipping is required as a result of ADI’s error.

 

10. Packaging: The method of packaging shall be specified by Masimo in the
Specifications. ADI shall be responsible for packaging, marking and shipping the
Products in accordance with good commercial practices and all applicable laws.
Each shipment shall include an itemized packing list containing: (I) PO number,
(II) model/part number of the product, and (III) quantity, of shipped products,
and (V) as well as the results of applicable quality assurance, certificate of
conformance (C of C) and other tests performed with respect to the Products
being shipped. Masimo reserves the right to reject any shipment not meeting
these requirements.

 

11. POST PRODUCTION DSP PRODUCT WARRANTY AND DISCLAIMER:

 

  a. Warranty. ADI represents and warrants that it has good title to the DSP
Products and that it will convey such title to Masimo at the point of receipt of
the DSP Products. ADI WARRANTS FOR A PERIOD OF ONE (1) YEAR AFTER MASIMO’S
ACCEPTANCE OF THE DSP PRODUCTS AS FOLLOWS: (1) THAT ALL DSP PRODUCTS DELIVERED
HEREUNDER ARE NEW (EXCEPT FOR REPAIRED DSP PRODUCTS) AND ARE FREE FROM DEFECTS
IN DESIGN, MATERIAL AND IN WORKMANSHIP; AND (2) THAT THE DSP PRODUCTS PURCHASED
HEREUNDER CONFORM TO APPLICABLE SPECIFICATIONS IDENTIFIED IN SCHEDULE 1. All
warranties shall survive any inspection, delivery, acceptance, payment,
expiration, or earlier termination of this Agreement and such warranties shall
run to Masimo, its successors and assigns.

 

  b. Warranty disclaimer. EXCEPT AS PROVIDED HEREIN, ADI DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL ADI BE RESPONSIBLE UNDER ITS
WARRANTY FOR ANY DEFECT THAT IS CAUSED BY NEGLIGENCE, STATIC DISCHARGE, MISUSE
OF A DSP PRODUCT OR MISTREATMENT OF A DSP PRODUCT. ADI SHALL HAVE NO
RESPONSIBILITY FOR ANY DSP PRODUCT THAT HAS BEEN ALTERED OR MODIFIED IN ANY WAY.
ADI SHALL HAVE NO RESPONSIBILITY TO THE EXTENT ANY DEFECT OR FAILURE IS CAUSED
BY NONCOMPATIBILITY OF THE DSP PRODUCTS WITH OTHER COMPONENTS USED BY MASIMO.
ADI SHALL HAVE NO RESPONSIBILITY FOR DSP PRODUCTS PURCHASED THROUGH UNAUTHORIZED
CHANNELS OR FAILURES/ERRORS IN MASIMO ROM SOFTWARE THAT IS INSTALLED IN THE DSP
PRODUCT.

 

Page 4 of 17



--------------------------------------------------------------------------------

12. SERVICES WARRANTY AND PRE-PRODUCTION DSP PRODUCT (“PROTOTYPES”) WARRANTY
DISCLAIMER:

 

  a. Service Warranty. ADI WARRANTS THAT ALL SERVICES PROVIDED HEREUNDER ARE TO
BE PERFORMED IN GOOD AND WORKMANLIKE MANNER AND THAT THE SERVICES CONFORM TO THE
AGREED TO SPECIFICATIONS.

 

  b. Warranty Disclaimer. UNLESS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT,
ADI MAKES NO EXPRESS WARRANTIES AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

13. Limitations and Exclusions of Liability:

 

  A. UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN A WRITING
SIGNED BY BOTH PARTIES, NEITHER PARTY WILL INDEMNIFY, NOR DOES IT HOLD THE OTHER
PARTY HARMLESS, AGAINST ANY LIABILITIES, LOSSES, DAMAGES AND EXPENSES (INCLUDING
ATTORNEY’S FEES) RELATING TO ANY CLAIMS WHATSOEVER, INCLUDING WITHOUT
LIMITATION, CLAIMS FOR PERSONAL INJURIES, DEATH OR PROPERTY DAMAGE RELATING TO
THE DSP PRODUCTS SOLD HEREUNDER. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES DUE TO ANY
CAUSE WHATSOEVER.

 

  B. THE PARTIES’ AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED ONE
MILLION ($1,000,000) DOLLARS.

 

  C. NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT THERE WILL BE NO
LIMIT ON DIRECT DAMAGES FOR CLAIMS ARISING UNDER SECTIONS 14
(“INDEMNIFICATION”), 20 (“CONFIDENTIALITY”), 23 (“OWNERSHIP”) AND 25
(“RECALLS”).

 

  D. NOTHING IN THIS SECTION (“LIMITATIONS AND EXCLUSIONS OF LIABILITY”) REMOVES
OR LIMITS (I) EITHER PARTY’S LIABILITY ARISING OUT OF DIRECT CLAIMS BROUGHT BY
THIRD PARTIES OR (II) EITHER PARTY’S OBLIGATIONS AND PENALTIES CONTAINED IN
SCHEDULES 2 & 3.

 

  E. SUBJECT TO THE PROCESS OUTLINED BELOW IN THIS SECTION 13E, NOTHING ELSE IN
THIS SECTION (“LIMITATIONS AND EXCLUSIONS OF LIABILITY”) REMOVES OR LIMITS ADI’S
LIABILITY WITH RESPECT TO A MATERIAL BREACH BY ADI OF SECTION 6(A):

If there is a breach by ADI of its obligations under Section 6(a), whereby ADI
unknowingly distributed or sold a DSP Product to a third party in violation of
Section 6(a), Masimo must first notify ADI of such breach and offer ADI a
reasonable period of time to verify such breach and provide a cure for such
breach. A reasonable period of time may vary in each instance, but in no event
will exceed ninety (90) days from point of notice by Masimo (the “Cure Period”).
If the breach is cured within the

 

Page 5 of 17



--------------------------------------------------------------------------------

Cure Period, the parties agree that this exclusion contained in Section 13E to
the liability cap contained in this Section 13B will not apply.

 

14. Indemnification:

 

  a. Infringement: ADI shall indemnify and defend Masimo of and from any claim
that the DSP Products purchased hereunder, or any component thereof, as
delivered, infringe any patent, trademark, copyright, mask work, or other
intellectual property right of a third party, provided ADI is promptly advised
of any such claim and has sole control of its defense or settlement. ADI will
defend such action at its expense and will pay costs and damages finally awarded
in any such action or agreed to in settlement. In the event that any injunction
shall be obtained against Masimo’s use of the DSP Products or services, or any
component thereof, by reason of infringement, ADI shall, at its sole option and
expense, (i) procure for Masimo the right to continue using the DSP Products;
(ii) replace or modify the same to become non-infringing but substantially
equivalent in form, fit and function; or, if neither option is reasonably
available to ADI, (iii) refund to Masimo an amount equal to the fees paid by
Masimo to ADI for such enjoined components.

 

  b. Exclusions and Limitations: ADI shall not have any liability to Masimo to
the extent that the claim is based upon (i) the use of a component in
combination with hardware or software not furnished or specified by ADI in
writing; (ii) the use of any component which has been modified or altered;
(iii) the ROM code provided by Masimo; (iv) compliance with Masimo’s designs,
Specifications or instructions that are specific to Masimo and do not appear in
ADI’s commercially available version of the DSP Product; or (v) compliance with
an industry standard or communication protocol. Masimo agrees to indemnify and
defend ADI and its officers, directors, employees and agents from and against
all such claims, provided that Masimo is promptly advised of any such claim and
has sole control of its defense or settlement. Neither party shall enter into a
settlement which creates an obligation on behalf of the other party or its
suppliers without their written consent. THE FOREGOING INDEMNITY STATES MASIMO’S
SOLE AND EXCLUSIVE REMEDY FOR INFRINGEMENT AND IS IN LIEU OF ALL EXPRESS,
IMPLIED AND STATUTORY WARRANTIES WITH RESPECT TO INFRINGEMENT.

 

15. Force Majeure: Should delivery of the Product or any obligations of either
party be delayed by events beyond the affected party’s control, such as natural
disasters, time for performance shall be extended by the period of the delay.
ADI shall have a disaster recovery plan in place to minimize the effect of
natural disasters. Such a plan should be provided to Masimo for its review upon
request. ADI should utilize its best business practices to recover from
disasters as quickly as possible and minimize DSP Product shipment delays.

 

16. DSP Product Changes; Inventory Management:

 

  a. Masimo Change Orders. Masimo may request in writing that ADI incorporate
engineering changes into the DSP Product. Such request will include a
description of the proposed engineering change sufficient to permit ADI to
evaluate its feasibility and cost.

ADI’s evaluation shall be in writing and shall state the costs and time of
implementation and the impact on the delivery schedule and pricing of the DSP
Product. ADI shall not be obligated to proceed with the engineering change until
the parties have agreed upon the changes to the Product’s Specifications,
delivery schedule and DSP Product pricing; and upon the implementation costs to
be borne by Masimo including, without limitation,

 

Page 6 of 17



--------------------------------------------------------------------------------

the purchase price for the initial […***…] DSP Products outlined in Schedule 2,
any work in process (“WIP”) for the DSP Products, and the cost of Inventory on
hand or on order that becomes obsolete. Unless otherwise agreed by the parties,
the following will apply to any ROM code changes required by Masimo:

If Masimo wishes to request a change order in order to substitute obsolete ROM
code, it must do so in writing. The cost of such change shall be $[…***…] plus
the incremental commitment by Masimo to purchase an additional […***…] DSP
Products over the remaining Term of the Agreement. Unless instructed otherwise
by Masimo, ADI shall cease using the obsolete ROM code as of the notification
date. Masimo and ADI shall mutually agree upon the disposition of WIP started
prior to the date of such notification and for which ADI has not yet begun to
imbed the ROM code (generally any time up to but not including the 21st day of
production), which does not cancel the order, but, involves one or any
combination of the following means of disposing of such cancelled WIP:

 

  (i) enable ADI to complete production of the WIP using updated ROM code if
such ROM code is available on a timely basis; or

 

  (ii) instruct ADI to hold the WIP and invoice Masimo for ADI’s reasonable
holding costs until Masimo can provide updated ROM code.

 

  (iii) Masimo shall not be entitled to cancel or submit a change order for any
WIP for which ADI has begun to imbed ROM code as of the notification date.

 

  b. ADI Product Changes.

 

  i. ADI shall notify Masimo in writing of any proposed DSP Product, process or
service change proposed by ADI or an ADI subcontractor (“Proposed Change”),
either during the initial DSP Product development phase or after ADI has begun
supplying DSP Products to Masimo. ADI shall ensure that its subcontractors are
contractually obligated to notify ADI of proposed changes to DSP Product
subassemblies or components sufficient to allow ADI to honor its obligations
under this paragraph. ADI agrees to provide at least ninety (90) days prior
written notice of any such Proposed Change. ADI will use its standard Product
Change Notification (PCN) process, which ADI represents is in compliance to
JEDEC standard JESD46C.

 

  ii. Subject to the foregoing notice provisions, ADI may, without Masimo
consent, implement any Proposed Change under which the DSP Product remains
compliant with Masimo’s schedule requirements and specifications for features,
power and code compatibility. ADI agrees that it will not proceed with the
implementation of any Proposed Change which affects schedule, features, or power
until it receives written approval from Masimo.

* Confidential Treatment Requested

 

Page 7 of 17



--------------------------------------------------------------------------------

17. Product End-of-Life.

 

  a. ADI shall not discontinue the DSP Products for 10 years after the
Production milestone (as defined in Schedule 3).

 

  b. Thereafter, ADI may discontinue the DSP Product. On notice of termination,
the parties shall discuss a solution, which involves the parties agreeing to
meet at that point to determine if it would be reasonably necessary for ADI to
transfer any ADI designs, mask works, and copyrights to Masimo and grant to
Masimo licenses in such ADI patents, trade secrets and know-how as are necessary
to enable Masimo to continue to have the DSP Product manufactured. Unless the
parties agree otherwise, ADI shall give Masimo a minimum of one (1) year after
written notice before discontinuation of any DSP Product offered for sale to
Masimo hereunder. At any time before the effective date of such discontinuation
or of any termination of this Agreement as set forth below, Masimo shall have
the right to make a last time buy of any DSPProduct in cumulative quantities
deemed sufficient by Masimo. The last delivery date for shipment of the
purchased discontinued DSP Product shall not be more than twelve (12) months
after the effective date of the discontinuation. Masimo’s right to make a last
time buy as set forth in this paragraph is in addition to and does not limit its
right to seek any remedies available to it at law or in equity in the event
Masimo terminates this Agreement for cause. This paragraph shall survive any
expiration or termination of the Agreement.

 

18. Termination for Cause:

This Agreement may be terminated for cause by either party in the event the
other party: (i) ceases to function, (ii) requests a termination due to a force
majeure event that continues for more than sixty (60) days as outlined in
Section 15 or (iii) fails to perform any of its material obligations hereunder
and fails to cure such failure within thirty (30) days written notice to the
other party. In the event of a termination by Masimo, the exclusivity provision
contain in Section 6 shall remain in effect for the duration of period stated in
Section 6. In the event of a termination by ADI, the exclusivity provision
contain in Section 6 shall terminate upon the effective date of the termination.

 

19. Inspection and Failure Analysis Reports: ADI agrees to supply Masimo with
the results of any final inspections and/or summary test data performed by ADI
with each shipment of DSP Product along with a Certificate of Conformance. In
the event of a defect reported to and returned to ADI, upon request by Masimo,
ADI will provide a failure analysis report. Masimo reserves the right to conduct
an inspection of ADI’s facilities within a mutually agreed upon time during
normal business hours to inspect and review the work including any Product in
process, raw material management, adherence to quality control procedures and
good manufacturing practices. If the results of such inspection indicate that a
further inspection of ADI’s subcontract manufacturers is required, Analog will
first attempt to obtain authorization from such subcontract manufacturers to
provide inspection access to Masimo. If that request is denied, Analog will
perform the inspection on behalf of Masimo and provide an inspection report to
Masimo.

 

20. Product Traceability. ADI agrees to establish and maintain procedures for
identifying products at date code level during all stages of receipt, production
and distribution to customer(s), and to keep records in accordance with such
procedures.

 

Page 8 of 17



--------------------------------------------------------------------------------

21. Confidentiality: The terms of the nondisclosure agreement entitled Mutual
Nondisclosure Agreement dated June 29, 2006 and amended November 20, 2006 (as
amended the “NDA”) are incorporated herein by reference and apply to the
exchange of all proprietary information hereunder, including without limitation
the existence and terms of this Agreement and all drawings, blueprints,
descriptions, Specifications and pricing provided hereunder.

Notwithstanding Section 4 of the NDA (“Disclosure Period; Confidentiality
Period”), the terms of the NDA shall apply to all Confidential Information (as
defined in the NDA) exchanged by the parties at any time during the Term hereof.

 

22. Non Recurring Engineering Services: In connection with its design and
manufacture of the DSP Products, ADI shall provide non-recurring engineering
services (“Services”) further described as follows. Compensation for such
Services shall be as follows: totaling […***…], to be paid in accordance with
the following schedule:

 

Amount

  

Payment Milestone

$[…***…]    On Execution of Agreement $[…***…]    Tape Out — Release of GDS-II
database to wafer foundry $[…***…]    Engineering Samples provided pursuant to
Schedule 3 $[…***…]    TOTAL

For the purpose of this Agreement (i) an “Engineering Sample” is defined as: A
sample version of the DSP Product that the basic functionality of the design
that has yet to be proven and it has not gone though appropriate quality
controls to ensure its functionality will adhere to the Specifications; and
(ii) “X-Grade Product” is defined as: A sample version of the DSP Product for
which the basic functionality of the design has been proven but has not yet gone
through the appropriate quality controls to ensure its functionality will adhere
to the Specifications.

Engineering Samples are not guaranteed to operate in accordance with the
Specifications or be error free; Masimo assumes all risks with use of these
Engineering Samples in production mode.

X-Grade Products are fully warranted as set forth in Section 11, except that
they are warranted to comply with Specifications only for a set of mutually
agreed to functionality between Masimo and ADI, as agreed to at the time of
X-Grade release by ADI. There is no warranty provided for X-Grade Products with
respect to characterization and qualification criteria as these would be subject
to change. Subject to the foregoing limitations of warranty and subject to
Masimo’s risk for items outside of the warranty coverage, Masimo may use the
X-Grade Products for production purposes.

The NRE fee includes (i) [...***...] for engineering samples and [...***...]
with the Masimo code content for production parts and (ii) [...***...]
quantities of engineering grade samples and [...***...] quantities of X-Grade
parts. All additional parts need to be purchased separately.

* Confidential Treatment Requested

 

Page 9 of 17



--------------------------------------------------------------------------------

The parties will jointly prepare and present for final sign off by both parties,
a detailed development plan with complete schedule, deliverables and Masimo
dependencies within 30 days after the Effective Date.

The foregoing fees for Services may be refunded to Masimo upon late completion
of the Product by ADI other than Force Majeure delays and to the extent caused
by ADI, as set forth in Schedule 3.

 

23. Ownership: Masimo shall retain and own (i) all Masimo pre-existing or
independently developed products and Intellectual Property related thereto, and
(ii) the circuit topology of any analog product made under this Agreement that
incorporates the DSP Product (excluding the DSP Product itself) and all
Intellectual Property related thereto, and (iii) Improvements to Masimo
Technology (as defined below); ((i) through (iii) collectively, the “Masimo
Materials”). Except for the Masimo Materials, ADI shall retain and own (i) all
Intellectual Property related to ADI’s products, including the DSP Products
(including the circuit topology of the DSP Products), (ii) all tooling developed
under this Agreement, (iii) the library of design elements for the DSP Products
and for any analog devices created under this agreement; and (iv) all rights,
title, interest and Intellectual Property in all other Services work product and
deliverables and all derivatives, enhancements and modifications thereof
provided under this Agreement. As used in this paragraph, “Intellectual
Property” means designs, discoveries, formulae, processes, manufacturing
techniques, trade secrets, know-how, improvements, patents, trademarks, ideas or
copyrightable works, business plans, marketing plans, pricing, customer lists,
supplier lists, forecasts, strategies, and software, including all rights to
obtain, register, perfect and enforce these proprietary interests.

Except as expressly described herein, the parties do not intend that ADI
improve, enhance or modify Masimo products in any way; all intellectual property
and rights that specifically relate to in-vivo monitoring of blood constituents,
hemodynamics or pulmonary properties, or to other patient monitoring
technologies, resulting from ADI’s exposure to, evaluation of and contact with
Masimo’s Confidential Information disclosed, including but not limited to
patents, trade secrets, and copyrights (“Improvements to Masimo Technology”)
shall be the exclusive property of Masimo, regardless of the source of
improvements or intellectual property.

 

24. Insurance: At all times during the term of this Agreement each party shall
carry and maintain such insurance against risks from actions contemplated under
this Agreement as it reasonably believes to be necessary and economical. Such
insurance shall be with issuers of recognized responsibility and may be carried
under blanket policies maintained by such party. Each party shall, to the extent
reasonably possible, include the other party as an additional named insured on
such insurance policies.

 

25. Recalls: ADI shall give Masimo prompt notice of any defective ADI product
that may reasonably cause any Masimo product to be subject to a recall. In the
event of a recall of Masimo products caused by or resulting from any defective
ADI product, ADI shall provide to Masimo any and all assistance reasonably
requested in connection with Masimo’s recall efforts, including, without
limitation, providing to Masimo the lot numbers or serial numbers (as
applicable), order numbers, and dates and locations of shipment of all defective
ADI products. In addition to the warranty remedies outlined in this Agreement
and without limiting the foregoing, the parties agree to follow the following
process:

 

  A. A Masimo product issue is identified from any source.

 

Page 10 of 17



--------------------------------------------------------------------------------

  B. Masimo investigates the issue to determine the root cause. If the root
cause is identified as a result of an ADI part:

 

  i. ADI is notified to determine the cause of the failure of ADI’s part;

 

  ii. ADI performs its analysis; and

 

  iii. Masimo and ADI come to agreement on the cause of the failure

 

  C. Masimo reviews the issue to determine if it merits a product recall within
the meaning of the FDA or other regulatory bodies. If the issue results in a
recall:

 

  i. Masimo issues recall notice:

 

  ii. Recalled parts are repaired or replaced with acceptable product

 

  iii. If it is determined that ADI’s part is the root cause of the issue Masimo
shall negotiate the recall cost with ADI—including material, labor and shipping
costs.

 

26. General:

 

  A. Country of Origin Certificates. ADI shall on Masimo request provide an
appropriate certification stating the country of origin for the DSP Products,
sufficient to satisfy the requirements of the customs authorities in the country
of receipt and any applicable export licensing regulations, including those of
the United Sates.

 

  B. Assignment: Except in the case of a sale of all or substantially all of a
party’s assets or acquisition of substantially all of the assets of the party
making such assignment through merger or acquisition, this Agreement is not
assignable by either party and any attempt to assign any rights, duties or
obligations arising hereunder shall be void. Notwithstanding the foregoing, ADI
may, as it deems necessary and upon written notice to Masimo, subcontract any
part of the work or services to be provided pursuant to this Agreement, provided
that (i) ADI shall remain responsible for the work of any such subcontractor,
(ii) such subcontractor is bound under obligations of confidentiality equivalent
to those set forth in this Agreement and (ii) ADI’s obligations and Masimo’s
rights under this Agreement, including without limitation Masimo’s right to
audit such subcontractors, apply to all such work or services as if ADI had
performed such work or services itself.

 

  C. Governing Law: This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without regard for its conflict of laws
principles. Each party agrees to perform its obligations hereunder in accordance
with all applicable laws and rules and regulations now or hereafter in effect.

 

  D. Authority: Each party represents that it has full power and authority to
enter into and perform this Agreement, and the person signing this Agreement on
behalf of it has been properly authorized and empowered to enter into this
Agreement

 

  E. Failure to Enforce: The failure of either party to enforce at any time over
any period of time the provisions of this Agreement shall not be construed to be
a waiver of such provisions or of the right of such party to enforce each and
every such provision.

 

Page 11 of 17



--------------------------------------------------------------------------------

  F. Severability: In the event that any of the provisions of this Agreement
shall he held to be unenforceable, the remaining portions of this Agreement
shall remain in full force and effect.

 

  G. Notices: All notices required or permitted under this Agreement will be in
writing and will be deemed received (i) when delivered personally; (ii) when
sent by confirmed facsimile; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one (1) day after deposit with a commercial overnight carrier. All
communications will be sent to the addresses set forth below or to such other
address as may be designated by a party by giving written notice to the other
party pursuant to this section:

 

Masimo:   

Masimo Corporation

Attention: Legal Department

40 Parker

Irvine, CA 92618

Phone: 949-297-7000

Fax: 949-297-7099

ADI:   

Analog Devices, Inc.

Attention: Legal Department

One Technology Way

Norwood, MA 02062

Phone: 781-461-4000

Fax: 781-461-3491

Copy to:   

Max K. Snapp

Analog Devices, Inc.

940 South Coast Dr.

Suite 230

Costa Mesa, CA 92626

Direct: (714) 432-5254

FAX: (714) 641-3937

Copy to:   

Satya Simha

Analog Devices, Inc.

3550 N. First St

San Jose, CA 95134

Phone: 408-382-3049

 

  H. Compliance with Laws: ADI warrants that in performance of this Agreement or
any PO hereunder it has complied with or will comply with all applicable
international, federal, state and local laws including, but not limited to,
export laws, OSHA, the Fair Labor Standards Act, as amended, and Executive Order
11246, as amended. In addition, ADI shall secure and maintain adequate Worker’s
Compensation coverage. Upon request, ADI shall certify compliance with any of
the aforementioned laws and regulations.

 

  I.

FAR and DFAR Compliance: As a commercial item vendor, FAR 52.244-6, subparagraph
(c)(1), identifies the FAR provisions that must be flowed down. DFAR 252-246-700
lists the DFARS that must be flowed down. As a result, ADI warrants that in the
performance of this Agreement or any PO hereunder, it has complied with or will

 

Page 12 of 17



--------------------------------------------------------------------------------

 

comply with the FARs and DFARs outlined in FAR 52.244-6, subparagraph (c)(1) and
DFAR 252-246-700.

 

  J. Relationship between Parties: Nothing in this Agreement shall be construed
as creating any partnership, joint venture, or agency between the parties.

 

27. Entire Agreement: This Agreement constitutes the entire agreement between
Masimo, and ADI for the manufacture and purchase of Products. There are no other
understandings, agreements, representations, express or implied, written or
oral, not specified herein. This Agreement may only be amended in writing signed
by authorized representatives of Masimo and ADI.

 

Masimo Corporation     Analog Devices, Inc. By:   /s/ Ammar Al-Ali     /s/
Gerald McGuire Name:   Ammar Al-Ali     Gerald McGuire Title:   CTO     VP – DSP
Date:   10-10-2008     10/7/2008

 

Page 13 of 17



--------------------------------------------------------------------------------

Schedule 1

DSP Product Specification

The DSP Product shall comply with the requirements set forth in Design Block
Diagram identified below (the “Architecture Diagram”) and the additional
requirements set forth in this Schedule. The parties agree that once the final
Specifications are signed by both parties, those Specifications shall form the
basis for the DSP Product functionality.

 

A. Power consumption: […***…].

 

B. Additional Logic (subject to meeting schedule, power, and package
requirements).

Minor changes to the Specifications will be agreed to by the parties on a good
faith efforts basis.

 

  1. […***…]

 

  2. […***…]

 

  3. […***…]

 

  4. […***…]

 

  5. […***…]

Items 3 and 5 above are new features that will be incorporated into the design.
ADI will make all reasonable commercial efforts to ensure that these features
are fully functional upon initial Delivery of DSP Product in Production
Quantities (as defined in Schedule 3), but the non-functionality of these
features will not be a factor for any penalty assessment, provided that ADI
ensures these functions are fully functional in all Products delivered within 12
months after it Delivers DSP Product in Production Quantities.

* Confidential Treatment Requested

 

Page 14 of 17



--------------------------------------------------------------------------------

Architecture Diagram

[…***…]

* Confidential Treatment Requested

 

Page 15 of 17



--------------------------------------------------------------------------------

Schedule 2

Volume Purchase and Pricing Term Sheet

Masimo agrees to buy and ADI guarantees to sell a minimum of […***…] DSP
Products in accordance with the following volume purchase pricing and milestone
commitments schedule:

Volume Purchase Pricing:

 

Cumulative DSP Product Purchase Volume to Date(1)

   Pricing per DSP Product

[…***…]

   $[…***…]

[…***…]

   $[…***…]

[…***…]

   $[…***…]

[…***…]

   $[…***…]

[…***…]

   $[…***…]

[…***…]

   $[…***…]

[…***…]

   $[…***…]

Milestone Commitments Schedule:

 

Cumulative Purchase Volume Milestone (1)(3)

  

Date by which Milestone must be achieved(2)

[…***…]

   12 months after Production milestone (as defined in Schedule 3)

[…***…]

   24 months after Production milestone

[…***…]

   36 months after Production milestone

[…***…]

   48 months after Production milestone

[…***…]

   60 months after Production milestone n/a    n/a n/a    n/a

Notes:

 

1. For purposes of determining Masimo’s cumulative purchase volumes, Labs’ DSP
Product purchases and purchases made by Masimo-authorized contract manufacturers
will be included with Masimo’s DSP Product purchases.

 

2. The DSP product schedule is dependent on the release of the first release ROM
Code by Masimo to ADI at least four (4) weeks before tapeout. Once the tapeout
is completed, there is at least a 16 week lead time from the point of PO receipt
by ADI for shipment of production quantities of the DSP Products. For every
day’s delay from the required day for ROM Code drop there will be a delay in the
deliveries of all the respective DSP Products and the delay could vary depending
on the time of year.

 

3. If ADI misses the Production Milestone Due Date (as defined in Schedule 3,
infra) by more than three (3) months, then for each month or partial month by
which ADI misses the Production Milestone Due Date, in addition to any penalties
outlined in Schedule 3, Masimo shall be entitled to modify the annual volume
commitments […***…].

For example, if ADI is 8 months late in achieving the Production milestone,
Masimo’s first year volume purchase commitment shall be reduced by […***…].

* Confidential Treatment Requested

 

Page 16 of 17



--------------------------------------------------------------------------------

Schedule 3

Development Schedule and Late Completion Damages

 

Date

  

Milestone

  

Deliverables

[…***…]    IC Design Completed    Tape out […***…]    First ROM Code Delivery   
First ROM code […***…]    First ROM Code freeze    […***…]    Silicon fab and
test complete    Engineering samples […***…]    Second ROM Code Delivery   
Second ROM Code […***…]    Second ROM Code Freeze    […***…]    Volume
Preproduction(1)    Delivery of (X-Grade) DSP Product in Volume Preproduction
Quantities(1) […***…]    Production(2)    Delivery of DSP Product in Production
Quantities(2)

Notes:

 

1. The “Volume Preproduction” milestone shall be deemed met when ADI achieves
Delivery of DSP Product in Volume Preproduction Quantities (as defined below).
The date by which the Production milestone is due (the “Volume Preproduction
Milestone Due Date”) shall be the later of (i) […***…] or (ii) such later date
as may result from Masimo’s delay in releasing ROM code by the dates set forth
in Paragraph (3) below. “Deliver (Delivery of) DSP Product in Volume
Preproduction Quantities” means an initial delivery of up to […***…] X-Grade DSP
Products as ordered by Masimo in accordance with this Agreement. If Masimo does
not place an order for delivery until after the Volume Preproduction Milestone
Due Date, then ADI shall be deemed to have timely met the Production milestone
if it delivers in accordance with the delivery commitments established by
Masimo’s initial order.

 

2. “The “Production” milestone shall be deemed met when ADI achieves Delivery of
DSP Product in Production Quantities (as defined below). The date by which the
Production milestone is due (the “Production Milestone Due Date”) shall be the
later of (i) […***…] or (ii) such later date as may result from Masimo’s delay
in releasing ROM code by the dates set forth in Paragraph (3) below. In good
faith, the parties will continue to work towards improving the foregoing
schedule. “Deliver (Delivery of) DSP Product in Production Quantities” means an
initial delivery of up to […***…] production level DSP Products as ordered by
Masimo in accordance with this Agreement. If Masimo does not place an order for
delivery until after the Production Milestone Due Date, then ADI shall be deemed
to have timely met the Production milestone if it delivers in accordance with
the delivery commitments established by Masimo’s initial order.

 

3. The DSP product schedule is dependent on the release of the first release ROM
Code by Masimo to ADI at least four (4) weeks before tapeout. Once the tapeout
is completed, there is at least a 16 week lead time from the point of PO receipt
by ADI for shipment of production quantities of the DSP Products. For every
day’s delay from the required day for ROM Code drop there will be a delay in the
deliveries of all the respective DSP Products and the delay could vary depending
on the time of year.

If ADI does not timely meet the Production Milestone by the Production Milestone
Due Date, and is also unable to Deliver DSP Product in Production Quantities
within a three (3) month grace period after the Production Milestone Due Date,
[…***…].

* Confidential Treatment Requested

 

Page 17 of 17